DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Makiguchi (US 2014/0051482).    
Regarding claim 1, Makiguchi discloses an apparatus (Fig. 1; [0024], e.g., cellular phone 5) comprising: 
a touchscreen device to receive an event on a surface of the touchscreen device ([0025], e.g., touch panel 51 is configured to receive a touch event on a surface of the touch panel), 
wherein the touchscreen device uses boundaries of a region and a location of the event on the surface to determine whether to convert the event to input for transmission (Fig. 5; [0044]-[0045], [0056], e.g., upon determining that the touch area detected by the touch input detection part 502 is encompassed by an invalid area, the input part 508 does not handle a user's input operation on the touch area.  On the other hand, when the input part 508 determines that the touch area detected by the touch input detection part 502 is not encompassed by the invalid area, the input part 508 notifies the application execution part 501 of the touch area detected by the touch input detection part 502); 

a processor to receive the input transmitted from the touchscreen device (Fig. 5; [0027]-[0028], step S16, e.g., the application execution part 501 receives the touch input from the touch panel 51).  

Regarding claim 2, Makiguchi further discloses the apparatus of claim 1, wherein the region corresponds to a window of an application of an operating system (Fig. 8; [0059], e.g.,  
FIG. 8(C) and Fig. 8(D) show the inscribed quadrilateral corresponds to a window of a home screen application of an operating system). 

	Regarding claim 3, Makiguchi further discloses the apparatus of claim 2, wherein the application is in use and in focus of the operating system (see Fig. 8, e.g., the home screen application is running and focused). 

	Regarding claim 4, Makiguchi further discloses the apparatus of claim 1, wherein the touchscreen device classifies the event into a first type event and a second type event (Fig. 5, [0047], e.g., the touch event is classified into a valid touch event  and an invalid touch event).

Regarding claim 5, Makiguchi further discloses the apparatus of claim 4, wherein the touchscreen device converts the first type event into input for transmission and rejects the second 

Regarding claim 6, Makiguchi further discloses the apparatus of claim 5, wherein the first type event is located within the boundaries of the region and the second type event is located outside the boundaries of the region (Fig. 5; [0043]-[0045], e.g., the valid touch event is located within the boundaries of the valid region and the invalid touch event is located outside the boundaries of the valid region). 

Regarding claim 7, Makiguchi further discloses the apparatus of claim 1, wherein the rendering engine is to render a visual aid to facilitate identification of the boundaries (Fig. 8; [0058]-[0059], e.g., a window of a home screen is displayed to facilitate identification of the boundaries). 
 
Regarding claim 8, Makiguchi discloses a method comprising:
generating boundaries at a processor, the boundaries to define a region of a touchscreen device (Figs 2 and 8; [0027]-[0028], [0059], e.g., the application execution part 501 is configured to generate an inscribed quadrilateral to define a valid area of a touch panel 51), 
rendering output to the touchscreen device with a rendering engine, wherein the region is based on the output rendered to the touchscreen device (Fig. 8; [0059]-[0061], e.g., the inscribed quadrilateral is based on a display area of an image rendered to the touch panel 51);
receiving a plurality of events on a surface of the touchscreen device (Fig. 5; [0042], e.g., detecting a plurality of touch events on the touch panel 51); 

transmitting the input to the processor (Fig. 5; step S16, e.g., the application execution part 501 receives the touch input from the touch panel 51).  

Regarding claim 9, Makiguchi further discloses the method of claim 8, wherein defining the region comprises determining borders of a window of an application of an operating system (FIG. 8(C) and Fig. 8(D) show the inscribed quadrilateral corresponds to a window of a home screen application of an operating system).

Regarding claim 10, Makiguchi further discloses the method of claim 9, further comprising identifying the application as being in use and in focus (see Fig. 8, e.g., the home screen application is running and focused).

Regarding claim 11, Makiguchi further discloses the method of claim 8, further comprising classifying an event from the plurality of events into a first type event and a second 

Regarding claim 12, Makiguchi further discloses the method of claim 11, further comprising converting the first type event into input for transmission and rejecting the second type event (Fig. 5; [0044]-[0045], steps S15, S16 e.g., transmit the valid touch event  to the application execution part and reject the invalid touch event).

Regarding claim 13, Makiguchi discloses a non-transitory machine-readable storage medium encoded with instructions executable by a touchscreen device, the non-transitory machine-readable storage medium comprising:
 instructions to receive boundaries from a processor to define a region of the touchscreen device (Figs 2 and 8; [0027]-[0028], [0059], e.g., the application execution part 501 is configured to generate an inscribed quadrilateral to define a valid area of a touch panel 51); 
instructions to render output to the touchscreen device, wherein the region is based on the output rendered to the touchscreen device (Fig. 8; [0059]-[0061], e.g., the inscribed quadrilateral is based on a display area of an image rendered to the touch panel 51);
instructions to receive a plurality of events on a surface of the touchscreen device (Fig. 5; [0042], e.g., detecting a plurality of touch events on the touch panel 51);
instructions to select an event from the plurality of events, wherein the boundaries of the region are used to identify and convert the event from the plurality of events to input for transmission (Fig. 5; [0044]-[0045], e.g., upon determining that the touch area detected by the touch input detection part 502 is encompassed by the invalid area, the input part 508 does not 
instructions to transmit the input from the touchscreen device to the processor (Fig. 5; step S16, e.g., the application execution part 501 receives the touch input from the touch panel 51).  

Regarding claim 14, Makiguchi further discloses the non-transitory machine-readable storage medium of claim 13, further comprising instructions to reject detected events outside of the region (Fig. 5; [0044], step S15, e.g., the input part 508 does not handle a user's input operation on the invalid touch area). 

	Regarding claim 15, Makiguchi further discloses the non-transitory machine-readable storage medium of claim 13, further comprising instructions to render a visual aid to facilitate identification of the boundaries (Fig. 8; [0058]-[0059], e.g., a window of a home screen is displayed to facilitate identification of the boundaries). 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lares (US 2015/0015506); a method for processing touch signals of a touch-operable touchscreen comprising  rejecting of detected touch signal as an input touch if the touch signal is attributed to a gripping touch.
Kang (US 2013/0234982); a control unit to determine validity of detected touch input, to convert at least a portion of a touch area corresponding to a first touch input to a virtual bezel area if the touch input is determined to be invalid, and to perform a command based on the validity of the touch input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HONG ZHOU/Primary Examiner, Art Unit 2623